El Juez Asociado Sb. Hutchison,
emitió la opinión del tribunal.
El acusado-apelante es o era dueño de un cafetín en Ca-taño y de un automóvil. En uno de los primeros días del mes de noviembre de 1913, estando sentado en la puerta de entrada a su cafetín llamó a un machadlo que vendía perió-dicos, tomó dos y le dijo al dependiente que le pagara al muchacho. El dependiente sacó medio peso del cajón del establecimiento y se lo dió al muchacho de quien recibió la vuelta. Ortiz so quedó sentado leyendo el periódico. Al día siguiente el padre del muchacho le dijo a éste que la moneda era falsa y por último’el muchacho, aconsejado por su padre y después de haber hecho varias gestiones por hallar a Ortiz qne estaba ausente de su establecimiento, se quejó a la policía. Al se.r informado Ortiz'sobre el particular mani-festó inmediatamente su deseo de que volvieran a reponerse las cosas al estado en que se encontraban al principio, cogió *678el supuesto medio peso falso y devolvió al muchacho su equi-valente en dinero.
Al regresar Ortiz de Ciales en diciembre 12, 1913, preci-samente antes de amanecer y en los confines de Cataño detuvo a Juan Rodríguez y a Juan Agosto que se dirigían a la plaza con pollos y huevos. Paró su automóvil, compró dos aves en cincuenta centavos cada una entregando a Juan Rodrí-guez dos monedas que éste recibió como pago, sin que en el momento se suscitara ninguna discusión.
Después de haberse retirado el automóvil, Rodríguez y Agosto examinaron con más cuidado el dinero que habían obtenido de la venta para lo cual encendieron un fósforo y al notar que las dos monedas eran falsas las llevaron §1 cuar-tel de la policía de Cataño. Inmediatamente 'la policía, sin dificultad alguna al parecer, encontró el automóvil todavía a cargo de Ortiz que entonces se hallaba dormido, quien al ser despertado contestó a todas aquellas preguntas que se le hicieron. Después de lo cual se solicitó sin demora al-guna una orden de allanamiento y una vez obtenida ésta por ios agentes de' la policía se alistaron a ir a la casa de Ortiz quien refirió los hechos tal como habían ocurrido; enseñó y de-volvió los pollos, elijo que no sabía que los dos medios pesos eran falsos, que los había recibido en Ciales la misma noche, y pidió que se hiciera una busca completa del local. Nada se encontró.
Con posterioridad a esto fué declarado culpable el acu-sado de un delito de falsificación a virtud de la acusación en la cual se alegaban los hechos relativos a la negociación de los pollos habiendo negado la corte sentenciadora la mo-ción de nuevo juicio que fué presentada, fundada en, que el veredicto era contrario a la ley y a las pruebas.
Los autos revelan una situación algo curiosa y anómala con motivo efe las diferentes teorías que con respecto al. caso sustentaban el juez sentenciador y el fiscal de distrito. Ha-biéndose formulado objeción a la primer pregunta que se hizo por el Fiscal relativa a la negociación del periódico fué reti-*679rada la pregunta. En el examen de repreguntas y en contes-tación a una pregunta hecha por la defensa acerca de si cono-cía al acusado como hombre trabajador, manifestó el testigo, que fué el policía que intervino en la investigación hecha con motivo de la queja del vendedor de periódicos, que conocía al acusado como hombre tranquilo. Entonces el Fiscal insis-tió en hacer relucir el incidente del periódico como prueba de refutación de la supuesta prueba del buen carácter que de tal manera fué presentada por la defensa. La .prueba en cuanto a este particular fué admitida por la corte después de discutida, sin que ninguna otra hipótesis hubiera sido suge-rida por el juez o alguno de los demás interesados. De todo lo que consta de los autos, la primer indicación hecha al acu-sado o al jurado de que el único fin o propósito no era sino la mera refutación, aparecía en las instrucciones dadas por el juez, desde luego después de los informes, en las cuales por primera vez durante el juicio se llama la atención a las cir-cunstancias de la negociación del periódico como prueba del conocimiento y de la intención criminal. Y es por el funda-mento de admisibilidad con el objeto indicado que la reso-lución de la corte inferior admitiendo la llamada prueba de refutación se trata de sostener en la apelación.
Este tribunal nunca debe verse en el caso de tener que considerar cuestiones que surgen de tales métodos casuales de juicio en los cuales está envuelta la bien conocida regia de que las partes no pueden juzgar casos basados en una teo-ría en la corte inferior y someterlos mediante otra hipóte-sis completamente distinta a la consideración del tribunal de apelación; y afortunadamente según el criterio que forma-mos de la cuestión principal no es necesario que considere-mos formalmente dichas cuestiones secundarias.
Oreemos que la prueba en conjunto incluyendo ambas tran-sacciones, es enteramente insuficiente para sostener el vere-dicto. El acusado nada tenía que ver con la primera nego-ciación al ocurrir ésta. De ella sólo aparece el hecho de que en cierta ocasión se pagó con una moneda falsa que fué *680sacada del cajón de su establecimiento por uno de sus depen-dientes; que puesto el hecho en conocimiento de Ortiz fué recogido prontamente el medio peso falso pasando así nueva-mente a su poder. No- hubo nada oculto o sospechoso con res-pecto a su conducta, en una u otra ocasión. El contestó siem-pre a todas las preguntas que se le hicieron y no existe nada en los autos que demuestre que alguna vez dejara de decir la verdad. Su buen carácter que es de presumirse con ante-rioridad a las dos transacciones en cuestión, no ha sido ta-chado. Resolver que por el mero hecho de haber un depen-diente pagado una vez una moneda falsa del cajón del esta-blecimiento de cualquier comerciante bien acreditado y que después fué devuelta y aceptada por el dueño, es suficiente para probar el conocimiento del delito e intención criminal por parte de éste último en un proceso seguido por poner en circulación una moneda falsificada en el curso de una nego-ciación subsiguiente, sería establecer un precedente muy per-judicial y pernicioso. Y si en este caso prescindimos de ese particular, no hay prueba alguna de dicho conocimiento e intención.
Debe revocarse la sentencia y absolverse al acusado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. Wolf y del Toro firmaron estando conformes, por otros fundamentos, con la revocación de la sentencia, pero no con la absolución del acusado, opi-nando que debe celebrarse un nuevo juicio.